DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 and 06/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 15-16, 19, and 22 objected to because of the following informalities:  
Regarding Claim 15, claim 15 recites the typographical or grammatical error “A communication system operating comprising”. The Examiner suggests amending this to read “A communication system 
Claim 16 depends from claim 15 and is therefore objected to for the same reason(s) as stated above. 
Claim 19 contains the grammatical or typographical error “the phase array is electronically steerable”. The Examiner suggests amending this to read “the phase array antenna is electronically steerable”.
Regarding Claim 22, claim 22 recites the typographical or grammatical error “calculating an angle of arrival based on based on sensed values”. The Examiner suggests amending this to read “calculating an angle of arrival based on 
Additionally, claim 22 contains the grammatical or typographical error “steering the selected phased array”. The Examiner suggests amending this to read “steering the selected phased array antenna”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 16 recites “The communication system 15”. Thus, claim 16 fails to properly reference a claim previously set forth. For the purpose of Examination, claim 16 has been interpreted as depending from claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velazco NPL “Omnidirectional Optical Communicator” (hereinafter Velazco).
Regarding Claim 20, Velazco teaches a method of data communication at gigabit rates (In this paper we describe the overall ISOC architecture and present the design tradeoffs for gigabit datarate operation, Abst.), the method comprising: providing a multifaceted structure with a geometry to allow a full sky coverage (Fig. 3; full sky coverage, Abst.; Page 2, Col. 1, first paragraph - Col. 2, last paragraph; Page 3, Col. 2, last paragraph; Page 5, Col. 1, last paragraph); placing a steerable optical telescope and an array of optical detectors on each facet of the multifaceted structure (transmit telescope and PIN diode detectors , Fig. 3; TX telescopes and detectors, Fig. 8; 2. DESCRIPTION OF ISOC; 3. ISOC TRANSMIT TELESCOPE; 4. ISOC POINTING AND TRACKING, Pages 2-3, all paragraphs); receiving an incoming signal through the array of optical detectors (Rx photodetectors feed the incoming signals to the FPGA, 4. ISOC POINTING AND TRACKING, Page 3); calculating an angle-of-arrival based on sensed values from contributing optical detectors of the arrays of optical detectors (the Rx photodetectors feed the incoming signals to the FPGA via suitable analog-to-digital converters (ADCs)… The Rx photodiodes receive optical communications signals from other spacecraft and allow to determine the bearing and elevation of the incoming signals via a proprietary technique, 4. ISOC POINTING AND TRACKING, Page 3); selecting an optical telescope based on the calculated angle-of-arrival (Once bearing and elevation of the incoming signal is calculated by the FPGA, the ISOC can direct the appropriate telescope to communicate with the generator of the incoming signal, 4. ISOC POINTING AND TRACKING, Page 3); and steering the optical telescope to transmit in a direction of a designated target (Once bearing and elevation of the incoming signal is calculated by the FPGA, the ISOC can direct the appropriate telescope to communicate with the generator of the incoming signal, 4. ISOC POINTING AND TRACKING, Page 3; steering via MEMS mirror, 3. ISOC TRANSMIT TELESCOPE, Pages 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazco, in view of Gardner et al. US 4824245 (hereinafter Gardner).
Regarding Claim 1, Velazco teaches an optical ground terminal (OGT) (The advanced omnidirectional optical communicator should allow high data rate communications for inter-spacecraft cross-links as well as for ground up- and downlinks, 2. DESCRIPTION OF ISOC, Page 2) comprising: a multifaceted structure with a geometry to allow a full sky coverage (Fig. 3; full sky coverage, Abst.; Page 2, Col. 1, first paragraph - Col. 2, last paragraph; Page 3, Col. 2, last paragraph; Page 5, Col. 1, last paragraph), the multifaceted structure having at least one facet comprising a steerable optical telescope, and an array of optical detectors (transmit telescope and PIN diode detectors , Fig. 3; TX telescopes and detectors, Fig. 8; 2. DESCRIPTION OF ISOC; 3. ISOC TRANSMIT TELESCOPE; 4. ISOC POINTING AND TRACKING, Pages 2-3, all paragraphs); and a mixed signal board (mixed signal board, Fig. 8) including a field-programmable gate array (FPGA)  (FPGA, Fig. 8) to control the optical telescope and the array of optical detectors (4. ISOC POINTING AND TRACKING, Page. 3), the FPGA being configured to calculate an angle-of-arrival based on a contribution of sensed values of each optical detector of the array of optical detector (the Rx photodetectors feed the incoming signals to the FPGA via suitable analog-to-digital converters (ADCs)… The Rx photodiodes receive optical communications signals from other spacecraft and allow to determine the bearing and elevation of the incoming signals via a proprietary technique, 4. ISOC POINTING AND TRACKING, Page 3).
Velazco does not teach calculating the angle-of-arrival via an amplitude and/or phase comparison. However, Gardner teaches that it is well known in the art to determine an angle of arrival using an array of detectors via a comparison of amplitudes from each detector (Detector outputs are evaluated and the angle of arrival is determined by association with the position of the detector having the greatest output [i.e. “amplitude”], Col. 1, lines 31-39).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Velazco such that calculating the angle-of-arrival is performed via an amplitude and/or phase comparison, because it is well known in the art to determine an angle of arrival using an array of detectors via a comparison of amplitudes from each detector, therefore no unexpected results would occur. 
Regarding Claim 2, Velazco as modified by Gardner teaches the OGT of claim 1, configured to operate at gigabit date rates (Velazco, In this paper we describe the overall ISOC architecture and present the design tradeoffs for gigabit datarate operation, Abst.).
Regarding Claim 4, Velazco as modified by Gardner teaches the OGT of claim 1, wherein the multifaceted structure has a shape of one of a a) dodecahedron, b) half-dodecahedron, c) truncated dodecahedron or d) icosahedron (Velazco, truncated dodecahedron, Abst.; Fig. 3; truncated-icosahedral frame, Page 2, Col. 1, last paragraph).
Regarding Claim 5, Velazco as modified by Gardner teaches the OGT of claim 1, wherein the multifaceted structure has a shape of Platonic, Archimedean, or Johnson solids or a combination thereof (Velazco, truncated dodecahedron, Abst.; Fig. 3; truncated-icosahedral frame, Page 2, Col. 1, last paragraph).
Regarding Claim 13, Velazco as modified by Gardner teaches the GT of claim 1, wherein the array of optical detectors comprises photodectors, avalanche photodetectors and/or silicon photomultipliers (PIN photodiodes, Abst.; Fig. 3; 4. ISOC POINTING AND TRACKING, Page 3; Fig. 8).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazco as modified by Gardner, and further in view of Pescod et al. US 2017/0054503 A1 (hereinafter Pescod).
Regarding Claim 3, Velazco as modified by Gardner teaches the OGT of claim 1.
Velazco as modified by Gardner does not teach a small form-factor pluggable (SFP) or RJ45 Ethernet module configured to connect the OGT to a local area network. However, Pescod teaches a fibre-radio communication network including a base station (Abst.; Fig. 4) wherein the base station includes an RJ45 Ethernet module configured to connect the OGT to a local area network (one or more Ethernet connector ports 305 which are suitably RJ45 Ethernet connectors. The Ethernet connectors 305 allow the base station 300 to be coupled externally to an Ethernet network 325 as will be familiar to those skilled in the art. Thus, the base station 300 may be coupled by the fixed Ethernet local area network 325 to other computing equipment such as one or more client terminals 450, one or more servers 500, and so on, Par. 51), because such features will be familiar to those skilled in the art for allowing such a device to be coupled to other computing equipment such as one or more client terminals, one or more servers, and so on (Par. 51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Velazco as modified by Gardner to include a small form-factor pluggable (SFP) or RJ45 Ethernet module configured to connect the OGT to a local area network, because such features will be familiar to those skilled in the art for allowing such a device to be coupled to other computing equipment such as one or more client terminals, one or more servers, and so on.

Claim(s) 6, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazco as modified by Gardner, and further in view of Wang US 2018/0102843 A1 (hereinafter Wang).
Regarding Claim 6, Velazco as modified by Gardner teaches the OGT of claim 1, wherein the optical telescope comprises: a laser diode (Velazco, laser diode, Fig. 4); a collimator (Velazco, collimator, Fig. 4 and Fig. 5), an optical beam expander (Velazco, a 3x bi-confocal lens [not shown], 3. ISOC TRANSMIT TELESCOPE, Pages 2-3) and a steerable mirror (Velazco, MEMS mirror, Fig. 4 and Fig. 5); wherein the optical telescope is configured to: generate a laser diode beam by the laser diode (Velazco, laser diode, Fig. 4; 3. ISOC TRANSMIT TELESCOPE, Pages 2-3); collimate the laser diode beam by the collimator to generate a collimated beam (Velazco, collimator, Fig. 4 and Fig. 5; 3. ISOC TRANSMIT TELESCOPE, Pages 2-3); expand the collimated beam by the beam expander to generate an expanded beam (Velazco, The 3x lens expands the steering to ±36°, 3. ISOC TRANSMIT TELESCOPE, Pages 2-3); and impinge the expanded beam on the steering mirror, thereby directing the expanded beam in a direction of a designated target (Velazco, MEMS mirror, Fig. 4 and Fig. 5; 3. ISOC TRANSMIT TELESCOPE, Pages 2-3).
Velazco as modified by Gardner does not teach the laser diode having an adjustable wavelength. However, Wang teaches free space optical communication system (Abst; Fig. 4) including a tunable laser (tunable TX 430, Fig. 4; Par. 29), because this allows free space optical communication to be performed in a colorless manor, thus the transmitting and receiving wavelength(s) do not need to be predetermined, and in this regard, the network has the flexibility to reconfigure the wavelength assignments, and optics need not be aligned in the free space (Par. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Velazco as modified by Gardner such that the laser diode has an adjustable wavelength, because this allows free space optical communication to be performed in a colorless manor, thus the transmitting and receiving wavelength(s) do not need to be predetermined, and in this regard, the network has the flexibility to reconfigure the wavelength assignments, and optics need not be aligned in the free space.
Regarding Claim 7, Velazco as modified by Gardner and Wang teaches the OGT of claim 6, wherein the system is arranged to control the laser diode based on received information from the FPGA (Velazco, The Tx telescopes receive pointing commands and communications data from an FPGA, 4. ISOC POINTING AND TRACKING, Page 3).
Velazco does not explicitly teach a separate laser diode controller. However, it is held that separating a single unit which performs a plurality of functions, into a plurality of separate units which perform the individual functions, would be obvious to one of ordinary skill in the art if such a separation were considered desirable for any reason (MPEP 2144.04). In the present case, it would have been obvious to one of ordinary skill in the art to provide a separate controller to perform the FPGA function of controlling the laser diode, if it were desired to have independent control over functionality of the laser diode. 
Regarding Claim 14, Velazco as modified by Gardner and Wang teaches the OGT of claim 6, further comprising micro electro-mechanical systems (MEMS), voice- coil, optical phase arrays or galvanometer used to steer the steerable mirror (Velazco, MEMS mirror, Fig. 4 and Fig. 5; Abst.; 3. ISOC TRANSMIT TELESCOPE, Pages 2-3).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazco as modified by Gardner, and further in view of Miller US 2010/0254711 A1 (hereinafter Miller).
Regarding Claim 8, Velazco as modified by Gardner teaches the OGT of claim 1, wherein the mixed signal board further comprises: an analog to digital converter (ADC) coupling the array of optical detectors to the FPGA (Velazco, ADCs, Fig. 8; 4. ISOC POINTING AND TRACKING, Page 3).
Velazco as modified by Gardner does not teach a transimpedance amplifier (TIA) coupled to the array of optical detectors; the analog to digital converter (ADC) coupling the TIA to the FPGA, and a limiting amplifier coupling the TIA to the FPGA. However, Miller teaches that a typical optical receiver (Fig. 1; Par. 4) includes a transimpedance amplifier (TIA) coupled to the optical detectors (TIA 4 coupled to photodetector 11, Fig. 1; Par. 4); the analog to digital converter (ADC) coupling the TIA to downstream digital components (the optical power incident upon the photodetector 11 that is converted elsewhere in the system to a digital value using an analog-to-digital converter (ADC), Par. 4), and a limiting amplifier coupling the TIA to the downstream digital components (LA 5 coupled to output of TIA 4, Fig. 1; the optical power incident upon the photodetector 11 that is converted elsewhere in the system to a digital value using an analog-to-digital converter (ADC), Par. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Velazco as modified by Gardner to include a transimpedance amplifier (TIA) coupled to the array of optical detectors; the analog to digital converter (ADC) coupling the TIA to the FPGA, and a limiting amplifier coupling the TIA to the FPGA, because such features are typical in an optical receiver, therefore no unexpected results would occur. 
Regarding Claim 9, Velazco as modified by Gardner and Miller teaches the OGT of claim 8, wherein a digitized output of the ADC is used for angle-of-arrival calculations (Velazco, the Rx photodetectors feed the incoming signals to the FPGA via suitable analog-to-digital converters (ADCs)… The Rx photodiodes receive optical communications signals from other spacecraft and allow to determine the bearing and elevation of the incoming signals via a proprietary technique. Once bearing and elevation of the incoming signal is calculated by the FPGA, 4. ISOC POINTING AND TRACKING, Page 3).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazco as modified by Gardner, and further in view of Fox et al. US 2009/0009391 A1 (hereinafter Fox).
Regarding Claim 10, Velazco as modified by Gardner teaches the OGT of claim 1.
Velazco does not explicitly teach wherein the facet further comprises a phase array antenna configured to transmit and receive radio frequency (RF) signals. However, Velazco does teach that RF transceivers are typically used for communication in such devices (1. INTRODUCTION, Page 1, first paragraph). Additionally, Fox teaches a system for RF communication (Abst.; Fig. 2A) comprising a phase array antenna configured to transmit and receive radio frequency (RF) signals (antenna assembly 140 being a phased antenna array, Par. 179-181; an active phased array, Abst.; Par. 2; Par. 174), because this provides the advantage of the ability to transmit a signal which can be steered electronically, eliminating the need for mechanical pointing and alignment (Par. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Velazco as modified by Gardner such that the facet further comprises a phase array antenna configured to transmit and receive radio frequency (RF) signals, because RF transceivers are typically used for communication in such devices, and because this provides the advantage of the ability to transmit a signal which can be steered electronically, eliminating the need for mechanical pointing and alignment.
Regarding Claim 11, Velazco as modified by Gardner and Fox teaches the OGT of claim 10.
Fox further teaches a transmit-receive (TR) module (receiver/exciter 210, Fig. 2A) coupling a main processing device (Bus System 205, Fig. 2A; Par. 185; Par. 193) to the phase array antenna (140, Fig. 2A), because this provides the advantage of the ability to transmit a signal which can be steered electronically, eliminating the need for mechanical pointing and alignment (Par. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Velazco as modified by Gardner and Fox to include a transmit-receive (TR) module coupling the FPGA to the phase array antenna, because because this provides the advantage of the ability to transmit a signal which can be steered electronically, eliminating the need for mechanical pointing and alignment.
Regarding Claim 12, Velazco as modified by Gardner and Fox teaches the GT of claim 11.
Fox further teaches wherein the TR module comprises an RF oscillator (stable local oscillator 215, Fig. 2A), a mixer (local oscillator mixed with tranmsit and receiver signals at 225 and 220, Fig. 2a; see 410 and 430 of Fig. 4; Par. 187; Par. 202-204), an amplifier (power driver amplifier between local oscillator 215 and antenna 255, Fig. 2A; Par. 187) and a circulator (circulator between receiver 225/transmitter 220 and antenna 250, Fig. 2A), the TR module being configured to operate in a transmit or receive mode by adjusting the circulator accordingly (generated pulses and received pulses routes through circulator, Fig. 2A; Par. 183-191), because this provides the advantage of the ability to transmit a signal which can be steered electronically, eliminating the need for mechanical pointing and alignment (Par. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Velazco as modified by Gardner and Fox such that the TR module comprises an RF oscillator, a mixer, an amplifier and a circulator, the TR module being configured to operate in a transmit or receive mode by adjusting the circulator accordingly, because this provides the advantage of the ability to transmit a signal which can be steered electronically, eliminating the need for mechanical pointing and alignment.
Regarding Claim 19, Velazco as modified by Gardner and Fox teaches the OGT of claim 10, wherein the phase array is electronically steerable (Fox, A major advantage of phased array antennas is their ability to steer the beam electronically, eliminating the need for mechanical pointing and alignment, Par. 2).

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazco as modified by Gardner, and further in view of Britz et al. US 6788898 B1 (hereinafter Britz).
Regarding Claim 15, Velazco as modified by Gardner teaches a communication system operating comprising a plurality of OGTs of claim 2 (Velazco, at least two of said devices communicate to form a communications system, 7. CONCLUSIONS, Page 5; forming ground up- and downlinks, 2. DESCRIPTION OF ISOC, Page 2).
Velazco as modified by Gardner teach the terminals deployed on rooftops, recreation vehicles (RVs), cruise ships, or airplanes. However, Britz teaches a free space optical communication system (Abst.) wherein terminals are deployed on rooftops (Fig. 2 and Fig. 3; Col. 2, lines 54-65; Col. 4, line 52- Col. 5, line 17), because this provides a plurality of neighborhood links to corresponding users in a metropolitan area (Abst.; Col. 2, lines 54-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Velazco as modified by Gardner such that the terminals are deployed on rooftops, recreation vehicles (RVs), cruise ships, or airplanes, because this provides a plurality of neighborhood links to corresponding users in a metropolitan area.
Regarding Claim 16, Velazco as modified by Gardner and Britz teaches the communication system 15, further comprising one or more satellites communicating with the plurality of OGTs (Velazco, terminal communicating with a satellite, Fig. 1-2; Fig. 9-10; forming ground up- and downlinks, 2. DESCRIPTION OF ISOC, Page 2; Abst.; 7. CONCLUSIONS, Page 5).
Regarding Claim 17, Velazco as modified by Gardner teaches a plurality of the OGTs of claim 1 (Velazco, at least two of said devices communicate to form a communications system, 7. CONCLUSIONS, Page 5; forming ground up- and downlinks, 2. DESCRIPTION OF ISOC, Page 2).
Velazco as modified by Gardner does not teach a last-mile arrangement connecting a plurality of buildings to one another via the plurality of OGTs, and wherein each OGT is connected to a respective building via a fiber. However, Britz teaches a free space optical communication system (Abst.) comprising a last-mile arrangement connecting a plurality of buildings to one another via a plurality of terminals (Fig. 2 and Fig. 3; Col. 2, lines 54-65; Col. 4, line 52- Col. 5, line 17), wherein each terminal is connected to a respective building via a fiber (Each node includes at least one outdoor unit 40 (hereinafter ODU), and typically a plurality of ODUs. For example, eight ODUs 40 are depicted in FIG. 2 on the top of a building at node 12. Each ODU is coupled to switch circuit 42 through respective cables 44. Each ODU couples free space optical signals received over link 30 into cable 44, and propagates optical signals in a fiber in cable 44 as free space optical signals over link 30. In some embodiments of the invention, each ODU also couples data from an RF path received over link 30 into cable 44 and propagates data over an RF path from cable 44 over link 30. Typically, cable 44 includes two fibers to carry inbound and outbound optical signals and, if the respective link includes an RF channel, the ODU includes inbound and outbound RF cables (e.g., coax cables). Switch circuit 42 is controlled by controller 20 through cell phone transceiver 46, Col. 3, lines 11-25), because this provides a plurality of neighborhood links to corresponding users in a metropolitan area (Abst.; Col. 2, lines 54-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Velazco as modified by Gardner to include a last-mile arrangement connecting a plurality of buildings to one another via the plurality of OGTs, and wherein each OGT is connected to a respective building via a fiber, because this provides a plurality of neighborhood links to corresponding users in a metropolitan area.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazco as modified by Gardner, and further in view of Moision et al. US 2018/0191431 A1 (hereinafter Moision).
Regarding Claim 18, Velazco as modified by Gardner teaches a communication system comprising a plurality of OGTs of claim 2 (Velazco, at least two of said devices communicate to form a communications system, 7. CONCLUSIONS, Page 5; forming ground up- and downlinks, 2. DESCRIPTION OF ISOC, Page 2), the plurality of OGTs configured to communicate with a swarm of devices (Velazco, The ISOC is ideally suited for crosslink communications among small spacecraft, especially for those forming a swarm, Abst.; 1. INTRODUCTION, pages 1-2; Fig. 2; 7. CONCLUSIONS, page 5).
Velazco as modified by Gardner does not teach the terminals deployed on rooftops, configured to communicate with drones. However, Moision teaches a free-space optical communication system (Abst.; Par. 28; Fig. 1) wherein the terminals are deployed on rooftops (Fig. 1; Par. 28), and configured to communicate with drones (106 and 108, Fig. 1; aircraft may be UAVs [i.e. “drones”], Par. 28), because this provides communication network between a variety of communication terminals such as stationary communication terminals and UAV terminals, forming a network between a variety of different users and applications (Par. 28-31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Velazco as modified by Gardner such that the terminals are deployed on rooftops, and configured to communicate with drones, because this provides communication network between a variety of communication terminals such as stationary communication terminals and UAV terminals, forming a network between a variety of different users and applications.

Allowable Subject Matter
Claim 21 allowed.

Claim 22 would be allowable if rewritten or amended to overcome the Objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 21, Velazco teaches a method of data communication at gigabit rates (In this paper we describe the overall ISOC architecture and present the design tradeoffs for gigabit datarate operation, Abst.), the method comprising: providing a multifaceted structure with a geometry to allow a full sky coverage (Fig. 3; full sky coverage, Abst.; Page 2, Col. 1, first paragraph - Col. 2, last paragraph; Page 3, Col. 2, last paragraph; Page 5, Col. 1, last paragraph); placing a steerable optical telescope, and an array of optical detectors on each facet of the multifaceted structure (transmit telescope and PIN diode detectors , Fig. 3; TX telescopes and detectors, Fig. 8; 2. DESCRIPTION OF ISOC; 3. ISOC TRANSMIT TELESCOPE; 4. ISOC POINTING AND TRACKING, Pages 2-3, all paragraphs); receiving an optical signal by the array of optical detectors (Rx photodetectors feed the incoming signals to the FPGA, 4. ISOC POINTING AND TRACKING, Page 3); transforming the optical signal to an electrical signal (Rx photodetectors feed the incoming signals to the FPGA, 4. ISOC POINTING AND TRACKING, Page 3); and optically transmitting in a direction of a designated target (Once bearing and elevation of the incoming signal is calculated by the FPGA, the ISOC can direct the appropriate telescope to communicate with the generator of the incoming signal, 4. ISOC POINTING AND TRACKING, Page 3; steering via MEMS mirror, 3. ISOC TRANSMIT TELESCOPE, Pages 2-3).
Miller teaches that a typical optical receiver (Fig. 1; Par. 4) includes a transimpedance amplifier (TIA) coupled to the optical detector to amplify the electrical signal generated by the detector (TIA 4 coupled to photodetector 11, Fig. 1; Par. 4).
Fox teaches a system for RF communication (Abst.; Fig. 2A) comprising a phase array antenna (antenna assembly 140 being a phased antenna array, Par. 179-181; an active phased array, Abst.; Par. 2; Par. 174), receiving a radio frequency (RF) signal via the phase array antenna (receiver 225, Fig. 2A; Par. 183-191); demodulating the RF signal to generate a baseband signal (receiver 225 receives the converted broadcast signal 240, demodulates it and forwards the baseband signal to the signal extraction and encoding unit 230, Par. 193), because this provides the advantage of the ability to transmit a signal which can be steered electronically, eliminating the need for mechanical pointing and alignment (Par. 2).
None of the cited prior art references of record, alone or in combination, teach the features: the receiving, transforming, and amplifying being performed in a first mode; in the first mode, transmitting the amplified signal through the phased array antenna in a direction of a designated target; the receiving, demodulating, and optically transmitting being performed in a second mode; in the second mode, passing the baseband signal to the optical telescope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636